DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
	Receipt of Applicant’s remarks and amended claims filed on July 25, 2022 is acknowledged. Claims 1, 3-12, 14, 16, 18-20, and 48-51 are pending in this application. Claims 1, 6, and 20 have been amended. Claims 2, 13, 15, 17, and 21-47 have been cancelled.  

Withdrawn Objections/Rejections
Specification
	The objection to the specification because the acronym PEG (polyethylene glycol) was not defined in the specification has been withdrawn in view of  the Examiner’s amendment listed below to define the acronym in paragraph 0003.  
Claim Objections
	The objection to claims 1 and 6 because the claims recites the acronyms PEG for polyethylene glycol and PEG-2000DSPE for polyethylene glycol-2000 1,2-disteoroyl-sn-glycero-3-phosphatidylcholidone has been withdrawn in view of Applicant’s amendments to claims 1 and 6 to recite “polyethylene glycol (PEG)” and “polyethylene glycol-2000 1,2-disteoroyl-sn-glycero-3-phosphatidylcholidone (PEG-2000-DSPE)”. 

Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the phrase "include" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention has been withdrawn in view of Applicant’s amendment to the claim to replace “include” with “comprise”.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-6, 8, 16, 18-19, and 49-51 under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (WO 2016/036735) has been withdrawn in view of Applicant’s arguments regarding the structural differences between a liposome and a nanostructured lipid carrier and the lack of a liquid lipid as part of the composition. 
The rejection of claims 1, 3-6, 8, 11, and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2013/0315987) has been withdrawn in view of Applicant’s arguments regarding the structural differences between a liposome and a nanostructured lipid carrier and the lack of a liquid lipid as part of the composition. 
The rejection of claims 1, 3-9, 16, and 49 under 35 U.S.C. 102(a)(1) as being anticipated by Jeng et al. (Amphotericin B-entrapping lipid nanoparticles and their in vitro and in vivo characteristics, European Journal of Pharmaceutical Sciences, Vol 37, No 3-4, June 28, 2009, pages 313-320) has been withdrawn in view of Applicants arguments regarding the solid lipid nanoparticle versus nanostructured lipid carriers recited in the instant claims. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3-8, 16, 18-19, and 51 under 35 U.S.C. 103 as being unpatentable over  Yu et al. (WO 2016/036735) in view of Unger (US 6,071,494) has been withdrawn in view of Applicant’s arguments regarding the structural differences between a liposome and a nanostructured lipid carrier and the lack of a liquid lipid as part of the composition. 
The rejection of claims 1, 3-10, 12, 14, 16, and 49 under 35 U.S.C. 103 as being unpatentable over Jeng et al. (Amphotericin B-entrapping lipid nanoparticles and their in vitro and in vivo characteristics, European Journal of Pharmaceutical Sciences, Vol 37, No 3-4, June 28, 2009, pages 313-320) has been withdrawn in view of Applicants arguments regarding the solid lipid nanoparticle versus nanostructured lipid carriers recited in the instant claims. 
The rejection of claims 1, 3-6, 8, 16, 18-20 and 49-51 under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2016/036735) in view of Mady et al. (Effect of chitosan coating on the characteristics of DPPC liposomes, Journal of Advanced Research, Vol 1, Issue 3, July 2010, Page 17-191) has been withdrawn in view of Applicant’s arguments regarding the structural differences between a liposome and a nanostructured lipid carrier and the lack of a liquid lipid as part of the composition. 
The rejection of claims 1, 3-6, 8, 16, 18-19, and 48-51 under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2016/036735) in view of Sachdeva et al. (US 8,647,661) has been withdrawn in view of Applicant’s arguments regarding the structural differences between a liposome and a nanostructured lipid carrier and the lack of a liquid lipid as part of the composition. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ragan Buckley on August 9, 2022.
The application has been amended as follows: 
Please amend paragraph 0003 to recite:
The presently-disclosed subject matter generally relates to PEGylated lipid nanoparticles and methods of use. In particular, certain embodiments of the presently- disclosed subject matter relate to amphotericin B loaded PEGylated lipid nanoparticles (PEG-NLC-AmB) (as lyophilized particles or as a colloidal aqueous dispersion) and the administration to a subject in need thereof. In some embodiments, the polyethylene glycol (PEG) has a particular molecular weight, as described herein. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Yu et al. (WO 2016/036735) which discloses liposome-based mucous penetrating particles capable of loading hydrophilic agents including therapeutic, prophylactic and diagnostic agents comprising
a polyethylene glycol (PEG)-coated liposomes containing >7 mol% PEG formulation (abstract).  
	A preferred coating agent is PEG. Preferred molecular weights are about 2000 to 5000 Daltons. 
Example 1 discloses  DSPC (solid) and cholesterol (liquid) and PEG2000-DSPE present. 
However, as noted in Applicant’s arguments dated July 25, 2022, Yu discloses liposomes, which are structurally different from the claimed nanostructured lipid carriers recited in the instant claims. 
It is additionally noted that Yu does not discloses a combination of a solid and liquid lipid, as cholesterol is a solid at room temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615